DETAILED ACTION
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group III in the reply filed on December 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-11 and 17-19 are withdrawn.  Claims 12-16 and 20 are currently pending and under examination.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The amendments in the current set of claims are not consistent with the guidelines set forth in the MPEP, as claims 1-11 and 17-19 have incorrect status identifiers and should be identified as “Withdrawn”.  See MPEP 714IIC.
Any subsequent claim listings MUST have proper status identifiers, even if no changes are made, as an application cannot be in condition for allowance unless the amendment is proper.

Please include the limitations of claim 1 into claim 12, as claims 1 and 12 belong to two different groups of inventions.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, since it is included in the limitations of claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite making a list or determining the amount of each component in a reference product, subtracting two components, and then determining the remaining amounts of 
The limitation of making a list and subtraction are metal steps that are carried out in the mind.  If a claim limitation includes a mental process (thinking) that can be performed in the human mind or by a human using a pen and paper, then the courts consider this to be an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of formulating three different products but do not appear to be a particular practical application of the abstract ideas, just generally applying the abstract idea.  These additional elements appear to simply be that which is well-understood, routine and conventional in the art and therefore do not amount to significantly more.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using lists to formulate compositions amounts to no more than mental processes.  Making lists to formulate a composition cannot provide an inventive concept.  The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bizzio (US 2006/0252880).
Bizzio discloses a method for producing paints by mixing predetermined amounts of liquid products (p. 1, [0001]).  Bizzio discloses a production system for paint that allows the use of colored pigments and the covering power of the finished paint to be optimized, composed of the following phases: (a) preparation of a liquid monobasic component comprising proportionately predetermined amounts of a binding element and a filler element, diluted in water or solvent (p. 2, [0029]); (b) addition of predetermined amounts of at least one liquid component including (i) a liquid component comprising titanium dioxide pigment; Bizzio also discloses the further addition of one or more liquid components comprising pigments or coloring elements being added to the liquid monobasic component (p. 2, [0016]).
Bizzio discloses a liquid filler component (ii) to include 68 vol% filler dusts, 2 vol% cellulose paste, 3 vol% binding emulsion, about 1 vol% bactericide and about 1 vol% dispersing or wetting agent diluted in water (p. 5, Example 8), suggesting a formulation containing a filler substance and a binder substance which is present in an amount of much less than 50 wt% as claimed in instant claim 13.
(a) meets applicants’ non-pigmented main semi-processed product; (b)(i) meets applicants’ pigmented subordinate semi-processed product; and (ii) meets applicants’ non-pigmented subordinate semi-processed product containing one or more filler substances.
Bizzio discloses that the amounts of filler and pigments are predetermined by the manufacturer of the monobasic product and the colorings who defines the optimum ratios of the different components in order to supply an optimized finished paint for each color in the color range (pp. 2-3, [0030]), suggesting that the predetermined amounts are determined from an optimized finished paint, which suggests applicants’ reference product.
Bizzio does not disclose the claimed method steps of selecting a reference product, providing a reference list of components in the reference 
Please consider the following:
MPEP 2111.05.  
I.	DETERMINING WHETHER A FUNCTIONAL RELATIONSHIP EXISTS BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE
A.    Evidence Supporting a Functional Relationship
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. 
B.	FUNCTIONAL RELATIONSHIP BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE MUST BE NEW AND NONOBVIOUS
Once a functional relationship between the product and associated printed matter is found, the investigation shifts to the determination of whether the relationship is new and nonobvious. 

	The claimed lists appear to nonfunctional descriptive material, as they are simple lists of ingredients where mental processes are then performed to create another list.  The lists and the product do not depend upon each other, as the method of making a list is not necessary to form the formulations.  Even if the 
	Bizzio does disclose the claimed formulations, as described above.  Therefore, Bizzio anticipates instant claims 12-14 and 20.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friel (US 2003/0110101).
Friel exemplifies a paint manufacturing system comprising a number of prepaints, the prepaints comprising the following:
prepaint x which is a fluid titanium dioxide prepaint consisting essentially of at least one white opacifying pigment, at least one dispersant, at least one thickener and water (p. 6, [0074]), labeled as a tint bases including a white base, a light base, a mid base, and a deep base (Fig. 3A-3D); 
prepaint y, a fluid pigment extender prepaint consisting essentially of at least one mineral extender, at least one thickener, an optional polymer and water (p. 6, [0076]), labeled as an interior extender prepaint and an exterior extender prepaint; 
prepaint z, a fluid polymeric binder prepaint consisting essentially of a water-borne polymeric binder (p. 6, [0077]), labeled as a PVA, a flat acrylic and a gloss acrylic.
Prepaints x meets applicants’ “pigmented subordinate semi-processed product”. Prepaints y meet applicants’ “non-pigmented subordinate semi-
Friel discloses using a paint formulation database to determine the appropriate amount of each prepaint needed to prepare the base paint formulation (p. 3, [0025]), disclosing that paint properties can be predicted in a number of ways, such as empirical methods to determine which blends are needed (p. 6, [0067]).  This suggests preparing a desirable paint, and deconstructing the paint into multiple prepaints to prepare recipes in the paint making machine software.
Friel does not disclose the claimed method steps of selecting a reference product, providing a reference list of components in the reference product, obtaining a main list from the reference list by subtracting the titanium dioxide and proportional amount of diluent for dispersion, and formulating the products to be included in the kit therefrom; however, the method steps of creating lists relate to printed matter.  
Please consider the following:
MPEP 2111.05.  
I.	DETERMINING WHETHER A FUNCTIONAL RELATIONSHIP EXISTS BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE
A.    Evidence Supporting a Functional Relationship
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where 
B.	FUNCTIONAL RELATIONSHIP BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE MUST BE NEW AND NONOBVIOUS
Once a functional relationship between the product and associated printed matter is found, the investigation shifts to the determination of whether the relationship is new and nonobvious. 

	The claimed lists appear to nonfunctional descriptive material, as they are simple lists of ingredients where mental processes are then performed to create another list.  The lists and the product do not depend upon each other, as the method of making a list is not necessary to form the formulations.  Even if the lists are considered functional, making a product form a list is not a new and nonobvious relationship, as recipes are well known in the art.  Therefore, the method steps including the lists hold no patentable weight.
	Friel does disclose the claimed formulations, as described above.  Therefore, Friel anticipates instant claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friel (US 2003/0110101).
Friel exemplifies a paint manufacturing system comprising a number of prepaints, the prepaints comprising the following:
prepaint x which is a fluid titanium dioxide prepaint consisting essentially of at least one white opacifying pigment, at least one dispersant, at least one thickener and water (p. 6, [0074]), labeled as a tint bases including a white base, a light base, a mid base, and a deep base (Fig. 3A-3D); 
prepaint y, a fluid pigment extender prepaint consisting essentially of at least one mineral extender, at least one thickener, an optional polymer and water (p. 6, [0076]), labeled as an interior extender prepaint and an exterior extender prepaint; 
prepaint z, a fluid polymeric binder prepaint consisting essentially of a water-borne polymeric binder (p. 6, [0077]), labeled as a PVA, a flat acrylic and a gloss acrylic.
Friel teaches that thickeners are preferably added in the binder prepaints to permit one to use lesser amounts of stabilizing materials (p. 2, [0011]), where the thickeners are listed to include silica and clay (p. 7, [0086]).  Adding an inorganic thickener to the fluid polymeric binder prepaint is prima facie obvious, as this modification is clearly suggested by the teachings of Friel.
Prepaints x meets applicants’ “pigmented subordinate semi-processed product”. Prepaints y meet applicants’ “non-pigmented subordinate semi-processed product” and prepaints z meet applicants’ main-semi-processed product.
Friel teaches using a paint formulation database to determine the appropriate amount of each prepaint needed to prepare the base paint formulation (p. 3, [0025]), teaching that paint properties can be predicted in a number of ways, such as empirical methods to determine which blends are needed (p. 6, [0067]).  This suggests preparing a desirable paint, and deconstructing the paint into multiple prepaints to prepare recipes in the paint making machine software.
Friel does not teach the claimed method steps of selecting a reference product, providing a reference list of components in the reference product, obtaining a main list from the reference list by subtracting the titanium dioxide and proportional amount of diluent for dispersion, and formulating the products to be included in the kit therefrom; however, the method steps of creating lists relate to printed matter.  
Please consider the following:

I.	DETERMINING WHETHER A FUNCTIONAL RELATIONSHIP EXISTS BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE
A.    Evidence Supporting a Functional Relationship
To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. 
B.	FUNCTIONAL RELATIONSHIP BETWEEN PRINTED MATTER AND ASSOCIATED SUBSTRATE MUST BE NEW AND NONOBVIOUS
Once a functional relationship between the product and associated printed matter is found, the investigation shifts to the determination of whether the relationship is new and nonobvious. 

	The claimed lists appear to nonfunctional descriptive material, as they are simple lists of ingredients where mental processes are then performed to create another list.  The lists and the product do not depend upon each other, as the method of making a list is not necessary to form the formulations.  Even if the lists are considered functional, making a product form a list is not a new and nonobvious relationship, as recipes are well known in the art.  Therefore, the method steps including the lists hold no patentable weight.

Friel does teach the claimed formulations, as described above.  Therefore, Friel is prima facie obvious over instant claim 12.
As to claim 13, the exterior pigment extender prepaint comprises about 6 wt% polymer binder, which is less than 50 wt%.
As to claim 14, Friel discloses that the prepaint ingredients are compatible with each other and the ingredients of the other prepaints (p. 6, [0074], [0076] and [0077]).
As to claim 15, this manufacturing system comprises two extender prepaints which are different in the type of extender and binder used.  See Examples 2 and 3 which prepare an exterior pigment extender prepaint and an interior pigment extender prepaint, respectfully (p. 8).
As to claim 16, this manufacturing system comprises four pigmented subordinate semi-processed products which are different as a result of brilliance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/           Primary Examiner, Art Unit 1766